Citation Nr: 0519861	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center 
(HEC) in 
Atlanta, Georgia, 



THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on June 27, 2002.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, which 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a copayment for a 
period beginning on June 27, 2002.

In November 2004, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned 
Acting Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003, the HEC informed the veteran that his income 
exceeded the income limit for entitlement to cost-free VA 
health care.  It also noted that the veteran was not in 
receipt of service connection.  During his hearing, his 
attorney indicated that the veteran was granted service 
connection and assigned a 60 percent rating, effective 
October 1, 2000.  He also stated that a copy of the rating 
decision was sent to the Board by certified mail in October 
2004.  There is no such correspondence in the HEC file.  The 
Board notes that such a service-connected veteran would be 
given priority 1 and would be entitled to treatment in the VA 
health care system without a copayment requirement.  See 38 
U.S.C.A. § 1705(a).  Therefore, the veteran's Regional Office 
(RO) claims file should be obtained to obtain evidence 
verifying that he is in receipt of service connection and 
verifying the extent of his disability, prior to appellate 
review. 



Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
HEC for the following actions:

1.  The HEC should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information is necessary to 
substantiate the claim on appeal.  The 
letter should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.

2.  The HEC should obtain the veteran's 
RO claims file.

3.  The HEC should readjudicate the 
veteran's claim for entitlement to 
treatment in the VA health care system 
without a copayment requirement for a 
period beginning on June 27, 2002.  If 
the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


